     Case 2:20-cv-02830-LMA-MBN Document 37 Filed 04/27/21 Page 1 of 1




MINUTE ENTRY
AFRICK, J.
April 27, 2021
JS-10 00:10

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                                                  CIVIL ACTION

VERSUS                                                               No. 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                          SECTION I

                                    ORDER

      On this date, the Court held a telephonic status conference concerning the

filing of a motion for summary judgment. As discussed during the conference,

      IT IS ORDERED that defendant Rouse’s Enterprises, L.L.C. may timely file

a motion for summary judgment.


                                     _______________________________________
                                              LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE
